Case for Speaking the following Words “ You are a Pocky Whore and are now full of the foul disease And your Father is Obliged to keep Doctors to keep you Salved up with Plaisters, insomuch that they drop from you as you walk the Earth. And also your Father has Doctors frequently at his House to keep you Salved up And now you are full of the foul Disease and have got so many Plaisters that they drop from you as you walk along and you are Offensive ” Of w’ch the Deft, is found Guilty and ^18 Damages assessed. Now the Question is Whether the words are Actionable and without doubt they are.
All words charging either Man or Woman with having the French Pox have ever been held Actionable, tho’ to say of one he has the Pox without other words to Explain that he meant the French Pox is not Actionable
Pocky Whore can in the natural Signification of the words signify nothing else but that she has that Pox so incident to Whores. That it has been Adjudged between Hunt and Jones. Cro. Ja. 499. that Scurvy Pocky Whore are not Actionable and Cro. Ja. 514. That Pocky whore is not Actionable yet between Marshall and Chickall 5. Sid. 30. you are a Whore and a cursed Pocky Whore Adjudged Actionable For where Whore and Pox are joined together it is apparent that the French Pox is intended Being Salved up with Plaisters Implies her having Sores which are the Consequence of the Veneral Pox and having a Doctor to lay on the Plaisters is still stronger
But saying that she has the foul Disease is the same thing as saying that she has the Veneral Pox, for the Synonimous *R10Terms and taking all the words together it cannot be intended that anything else was meant and they shall be taken according to Common Acceptance. Skinner 183. 184.
Milnors Case 1. Rol. Abr. 66. p. 16. and Cro. Ja. 430. Mrs. Milnor is a Whore and has the Pox and had holes in her face that she might turn her fingers in them and Ring The Apothecary gave her a Diet Drink therefore take heed how you drink with her Adjudged Actionable, for all the words joined together it plainly appears that he intends the great Pox
Mod. Cases. 148. It is say’d by the Court that if it were a new Thing it were reasonable the Word Whore shou’d be Actionable. For no-greater misfortune can befall a young Woman whose well being depends upon her having a good Husband than to be reputed a Whore
[122] But the Authoritys are too niany and too great to run Counter to them And Leving in Skinner 83. Says he was for taking Words in their natural sense and not according to the Witty constructions of Lawyers, but According to the Apprehension of bystanders.
P. Deft. It was objected, first, That Pocky Whore are not Actionable because spoken adjectively 2. Foul disease can’t be explained by an Innuendo to mean the French Pox. 3. And the rest of the Sentence are nothing because she may have Sores from another Cause than the French Pox, and the case in Cro. Ja. Cited and 4. Co. Jamesses’s Case, full of the Pox, innuendo the French Pox, the innuendo can’t alter the meaning of the Words and therefore not Actionable Mod, Cas. 24, Baker and Pierce also Cited Fr Holt, there is no rule for Words, every Case for words stands upon its own feet and the Opinions of later times have in many Cases been different from the former Days Fr Holt
But the Motion was overruled by the whole Court.